Exhibit 10.1
September 29, 2011
By Hand Delivery
Francesco Granata
Biogen Idec Inc.
133 Boston Post Road
Weston, MA 02493
     Re: Separation Agreement
Dear Francesco:
     The purpose of this Separation Agreement (this “Agreement”) is to confirm
the terms of your separation from Biogen Idec Inc. or one of its subsidiaries
(“Biogen Idec” or “the Company”). The Severance Pay and Benefits being offered
to you as described below are conditioned on you signing and not revoking this
Agreement and complying with all of its provisions.
     1. Separation. Your employment with Biogen Idec will terminate on
February 29, 2012 (your “Separation Date”), provided you sign this Agreement.
     2. Pay and Benefits Prior to Your Separation Date. From today through your
Separation Date, you will continue to receive your regular base pay, subject to
applicable payroll withholdings, and will continue to receive benefits for which
you are eligible under the Company’s benefit plans, including the accrual of
vacation days. Upon your Separation Date, Biogen Idec will pay you all unpaid
wages due through that date, including all accrued but unused vacation. You
agree that with these payments, Biogen Idec will have paid you all compensation,
wages, and bonuses due in connection with your employment. Unless otherwise
provided for in this Agreement, benefits which have vested under any other
employee benefit plan of the Company on or before the Separation Date will be
managed in accordance with and subject to the terms and conditions of such
plans. For avoidance of doubt, by remaining employed through the Separation
Date, you will be eligible to receive an annual bonus for 2011 at least equal to
$373,200. In addition, the long term incentive awards granted to you in 2010 and
2011 (collectively, the “ LTI Awards”), copies of which are attached as
Exhibit A hereto, will be eligible to vest subject to and in accordance with the
terms of such grants as reflected in the grant agreements, it being understood
that the payments under the LTI Awards shall be calculated in the same manner
for you as payments under similar awards to the Company’s other

1



--------------------------------------------------------------------------------



 



executive officers and that by remaining employed through the Separation Date,
you will have satisfied the continued employment requirement set forth in
Section 2.B. of each LTI Award with respect to the installment eligible to vest
thereunder in February 2012 regardless of when the Compensation and Management
Development Committee determines the degree to which performance criteria has
been satisfied.
     3. Conditional Severance Pay and Benefits. In exchange for the mutual
promises set forth in this Agreement, including the release of claims in this
Agreement, Biogen Idec agrees to provide you with the following severance pay
and benefits (the “Severance Pay and Benefits”), including benefits under the
Severance Plan for EVP, Global Commercial Operations dated January 6, 2010 and
as amended by that certain letter dated June 3, 2011, provided you: (i) fulfill
all of the conditions set forth in this Agreement; (ii) do not voluntarily
resign before the Separation Date; and (iii) sign, timely return and do not
revoke this Agreement pursuant to paragraph 9 below;

  (i)   A lump sum gross severance payment in the amount of $1,692,600 less all
applicable payroll taxes and witholdings. This payment will be paid within 15
business days of the later of the Effective Date (as defined in paragraph 9
below) or your Separation Date.     (ii)   A monthly payment taxable to you
equal to the monthly cost of COBRA coverage you have elected and commenced to
receive under the Company’s health, dental and/or vision plan. You will be
required to pay the full cost of such COBRA coverage without any subsidy from,
or contribution by, the Company. After the commencement of such COBRA coverage,
that monthly payment will be sent to you by regular mail on or about the 15th
day of each month until the End Date as defined below. Such taxable monthly
payment shall be reduced by all applicable tax withholding, as determined by the
Company, and you will be responsible for all taxes due on all such monthly
payments. (As an illustrative example only, if the monthly COBRA cost for
March 2012 for the Company COBRA coverage you elect is $2000 and applicable tax
withholding rate is 40%, the check for that month of March 2012 would be for
$1200 ($2000 less $800 tax withholding), although you would be obligated to pay
the Company the full monthly COBRA cost of of $2000 for that month without any
subsidy from, or contribution by, the Company.) Such monthly payments to you
will permanently cease upon the “End Date” defined as the earliest of (a) the
date you cease to be covered under any of the COBRA coverages you elected
through the Company for any reason, (including, but not limited to, your failure
to pay the full amount of any monthly COBRA cost on a timely basis under COBRA),
(b) the date you become eligible to participate in the medical, dental and/or
vision plans of any third party employer, (c) the date you become eligible for
health benefits under any type of governmental plan, (including, but not limited
to any health benefit program provided by or through the country of Italy) and
(d) November 30, 2013. You agree to immediately notify the

2



--------------------------------------------------------------------------------



 



      Company in writing upon the first to occur of any of the events described
in (a), (b) or (c) of this subparagraph (ii).     (iii)   The Company will pay
for the reasonable costs of up to nine (9) months of executive level
outplacement services with Essex Partners.

     4. Acknowledgements. You acknowledge and agree that this Agreement and the
Severance Pay and Benefits to be provided to you are not intended to, and shall
not constitute a severance plan and shall confer no benefit on anyone other than
Biogen Idec and you. You acknowledge and agree that your receipt of the
Severance Pay and Benefits is expressly conditioned upon your signing and not
revoking this Agreement. You also affirm that you have not been retaliated
against for reporting any allegations of wrongdoing by the Company or its
officers, including without limitation, any allegations of corporate fraud or
unlawful conduct.
     You acknowledge and agree that, but for providing this waiver and release,
complying with all of the terms and conditions of this Agreement, you would not
be receiving the Severance Pay and Benefits described herein. In addition, if
you resign or the Company terminates your employment due to a material violation
of Company policy or practices, as determined in good-faith by the Company,
prior to your Separation Date, you agree and acknowledge that you will not be
entitled to the Severance Pay and Benefits described above.
     5. Forfeiture of Unvested LTI Awards. The portion of the LTI Awards that
requires continued employment after 2012 will be forfeited and revert to Biogen
Idec on the Separation Date. In addition, the portion of the LTI Awards that is
eligible to vest in February 2012 but does not vest at that time due to failure
to achieve applicable performance goals will be forfeited and revert to Biogen
Idec on the Separation Date. You acknowledge and agree that you do not have now,
and will not in the future have, rights to vest in any equity grants under any
stock option or equity plan (of whatever name or kind) that you participated in
or were eligible to participate in during your employment with Biogen Idec other
than the LTI Awards.
     6. Return of Company Property; Confidentiality; Non-Disparagement. Upon
your Separation Date, you must promptly return to Biogen Idec all property and
documents of Biogen Idec in your custody and possession, including but not
limited to computers, phones, PDAs, keys, company issued cars, badges, supplies,
CDs, electronic storage devices, credit cards, folders, files, and data, whether
electronic or otherwise. Failure to return any Biogen Idec property promptly
upon request by the Company on or after the Separation Date renders you
ineligible to receive the Severance Pay and Benefits. You also agree to abide by
any and all common law and/or statutory obligations relating to the protection
and non-disclosure of Biogen Idec’s trade secrets and/or confidential and
proprietary documents and information. In addition, by accepting this Agreement,
you hereby confirm that you have previously executed Biogen Idec’s Employee
Proprietary Information and Inventions and Dispute Resolution Agreement (the
“PII Agreement”) in the form attached hereto, and that certain U.S.
Noncompetition Agreement dated 12/22/2009 (the “Noncompete Agreement”) attached
hereto and incorporated herein by this reference, and you hereby reaffirm and
agree to all obligations under the PII Agreement and the Noncompete Agreement
that survive the termination of your employment.

3



--------------------------------------------------------------------------------



 



     Until such time as the Company has filed this Agreement with the Securities
and Exchange Commission, you agree that all information relating in any way to
the subject matter of this Agreement, including the existence and provisions of
this Agreement will be held confidential by you and will not be publicized or
disclosed to any person other than an immediate member of your family or your
legal counsel, accountant or financial advisor (provided that any such
individual to whom disclosure is made shall be bound by these confidentiality
obligations), or state or federal tax authority or interested government agency.
Nothing in this Agreement shall be construed to prevent you from responding
truthfully and completely to any lawfully issued court order or subpoena or from
communicating with a government agency.
     You further agree that you will not make any statements that are
disparaging about or adverse to the business interests of Biogen Idec or which
are intended to harm the reputation of Biogen Idec including, but not limited
to, any statements that disparage any product, service, finances, capability or
any other aspect of the business of Biogen Idec.
     7. Release of Claims. In consideration for the Severance Pay and Benefits
provided to you by Biogen Idec as described in this Agreement, you hereby agree
to unconditionally, irrevocably, absolutely and forever release and discharge
Biogen Idec and any of its divisions, affiliates, subsidiaries, related
entities, and its and their current and former directors, officers, employees,
attorneys, agents, successors and assigns (collectively “Releasees”), from any
and all claims, demands, actions, liabilities, obligations, expenses, attorneys’
fees and causes of action, of every kind and nature, in law, equity and
otherwise, whether known or unknown, which you ever had, now have, or which may
hereafter accrue in connection with any event, act or occurrence arising prior
to the date that you execute this Agreement, including but not limited to all
matters that arise in any way out of your employment or separation from
employment with Biogen Idec.
     Without limiting the foregoing general waiver and release, you specifically
waive and release Biogen Idec from any claims arising from or related to your
employment relationship with Biogen Idec or the termination thereof, including
without limitation: (i) claims under any state (including, without limitation,
Massachusetts, California, North Carolina or any other state where you worked
for Biogen Idec) or federal employment related statute, regulation or executive
order (including but not limited to the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq., the Sarbanes-Oxley Act of 2002, the Americans with Disabilities
Act of 1990, 42 U.S.C. § 12101 et seq., the Family and Medical Leave Act, 29
U.S.C. § 2601 et seq., the Worker Adjustment and Retraining Notification Act
(including any similar state statute) (“WARN”), 29 U.S.C. § 2101 et seq., and
the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., all as amended; all
claims arising out of the Fair Credit Reporting Act, 15 U.S.C. §1681 et seq.,
the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §1001
et seq.,), fair employment practices, federal or state “whistleblower” statutes,
or other employment related statute, regulation or executive order (as they may
have been amended through the date on which you sign this Agreement);
(ii) claims under any state (including, without limitation, Massachusetts,
California, North Carolina or any other state where you worked for Biogen Idec)
or federal common law theory; (iii) regulations, rules, or common law for breach
of contract; breach of the covenant of good faith and fair dealing; wrongful
discharge; violation of privacy; termination in violation of

4



--------------------------------------------------------------------------------



 



public policy; employment discrimination, harassment, or retaliation; infliction
of emotional distress; negligence; defamation; and fraud; and (iv) claims for
continued pay and benefits, non-payment of wages or benefits, unvested stock
options or incentive/bonus compensation (including, but not limited to, claims
for unvested LTI Awards) or reinstatement to employment of any kind or
description whatsoever; and (v) any other claim arising under state, federal or
local law. This release shall not extend to claims for state unemployment or
workers’ compensation benefits or any other claims that cannot lawfully be
waived or released by this Agreement.
     Consistent with the federal Age Discrimination in Employment Act and any
equivalent state or local law, nothing in this release shall be deemed to
prohibit you from challenging the validity of this release. Additionally,
nothing in this Agreement shall be deemed to prohibit you from filing a charge
or complaint alleging employment-related discrimination, harassment or
retaliation with the Equal Employment Opportunity Commission (“EEOC”) or other
federal or equivalent state or local agency, or from participating in any
investigation or proceeding conducted by the EEOC or other federal or equivalent
state or local agency. Further, nothing in this release or Agreement shall be
deemed to limit Biogen Idec’s right to seek immediate dismissal of such charge
or complaint on the basis that your signing of this Agreement constitutes a full
release of any individual rights under federal, state or local discrimination
laws, or Biogen Idec’s right to seek restitution or other legal remedies to the
extent permitted by law of the economic benefits provided to you under this
Agreement in the event that you successfully challenge the validity of this
release and prevail in any claim under federal state or local discrimination
laws.
     You expressly waive your right to recover any type of personal relief from
Biogen Idec or any other Releasees, including monetary damages or reinstatement,
in any administrative action or proceeding, whether state, federal or local, and
whether brought by you or on your behalf by an administrative agency, related in
any way to the matters released herein. You also represent that, as of the date
you sign this Agreement, you have no pending lawsuits, complaints, petitions,
claims or other accusatory pleadings against the Company or any other Releasees
in any court of law regarding the matters released above. You further represent
that you have no pending administrative charge or complaint seeking personal
relief against the Company or any Releasees.
     Notwithstanding anything herein to the contrary, this general waiver and
release does not apply to (i) your rights with respect to the enforcement of
this Agreement, including but not limited to the right to receive Severance Pay
and Benefits (as defined in this Agreement), (ii) your vested rights under any
retirement benefit or claims for accrued vested benefits under any other
employee benefit plan, policy or arrangement maintained by Company or under
COBRA; and (iii) your right to indemnification pursuant to that certain
Indemnification Agreement between you and the Company effective as of June 10,
2011 (the “Indemnification Agreement”).
     8. Non-solicitation. You also agree that, for a period of two (2) years
following the Separation Date, you will not, directly or indirectly, whether for
your own benefit or for the benefit of another person or entity, solicit,
entice, induce or persuade any employee of the Company to terminate his or her
relationship with the Company.

5



--------------------------------------------------------------------------------



 



     9. Older Worker Benefit Protection Act (“OWBPA”) and Acceptance Procedures.
This Agreement is intended to release and discharge any claims you may have
under the Age Discrimination in Employment Act. To satisfy the requirements of
the OWBPA: (i) Biogen Idec hereby advises you to consult with an attorney
concerning this release; (ii) you will have 21 days from your receipt of this
Agreement to consider and accept the provisions of this Agreement, and you may
accept this Agreement by signing and returning the Agreement to Luci Celona no
later than 21 days after your receipt of this Agreement; (iii) you may revoke
your acceptance of this Agreement within seven days after the date you sign this
Agreement by delivering a written notice of revocation to Luci Celona,
postmarked or delivered in-hand, at Biogen Idec Inc., 133 Boston Post Road,
Weston, MA 02493, prior to expiration of the seven-day period; (iv) this
Agreement will not become final and binding upon the parties until the eighth
day after you sign it (the “Effective Date”); and (v) this Agreement does not
waive or release any rights or claims that you may have under the Age
Discrimination in Employment Act that arise after the execution of this
Agreement. Any signature delivered by email or facsimile transmission under this
paragraph shall have the same force and effect as an original signature.
     10. Cooperation. You agree that you will reasonably cooperate fully with
Biogen Idec in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future or on behalf of Biogen Idec or
its agents. Your full cooperation in connection with such claims or actions
shall include, but not be limited to, your being reasonably available to meet
with Biogen Idec’s counsel to prepare for trial or discovery or an
administrative hearing and to act as a witness when requested by Biogen Idec at
reasonable times designated by Biogen Idec. Nothing in this paragraph is
intended or should be construed as requiring anything other than your
cooperation in providing truthful and accurate information. Notwithstanding the
foregoing, a condition for you providing any such assistance is that the Company
shall indemnify you for any and all liability you may incur in connection with
providing such cooperation to the same extent as if you were still an executive
officer of the Company.
     11. No Admissions. By entering into this Agreement, the Releasees make no
admission that they have engaged, or are now engaging, in any unlawful conduct.
The parties understand and acknowledge that this Agreement is not an admission
of liability and shall not be used or construed as such in any legal or
administrative proceeding.
     12. Binding on Successors. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, heirs, and
assigns. You agree not to assign any of your rights or obligations under this
Agreement or any other agreements incorporated herein.
     13. Breach. In the event of your material breach of paragraphs 6 or 8 of
this Agreement, or of any provision of the PII Agreement or Noncompete
Agreement: (a) all of Biogen Idec’s obligations under this Agreement shall cease
and (b) you agree to repay Biogen Idec in full for value of the Severance Pay
and Benefits paid to you pursuant to this Agreement. This provision shall in no
way affect Biogen Idec’s ability to recover other damages, or obtain any other
form of relief, otherwise available as a result of your breach of the this
Agreement, the PII Agreement or the Noncompete Agreement.

6



--------------------------------------------------------------------------------



 



     14. Indemnification and Insurance. You shall be entitled after the
Separation Date to indemnification in accordance with and subject to the terms
of the Indemnification Agreement for actions taken while employed by the Company
as well as for actions taken thereafter but only in connection with cooperating
with Biogen Idec as required by paragraph 10 above.
     15. Miscellaneous. Except for the agreements and documents expressly
incorporated herein (e.g., your obligations set forth in the PII Agreement, the
Noncompete Agreement and the Indemnification Agreement), this Agreement
supersedes any and all prior oral and/or written agreements, and sets forth the
entire agreement between Biogen Idec and you in respect of your separation from
Biogen Idec. No variations or modifications hereof shall be deemed valid unless
reduced to writing and signed by Biogen Idec and you. This Agreement shall be
deemed to have been made in the Commonwealth of Massachusetts. The validity,
interpretation and performance of this Agreement, and any and all other matters
relating to your employment and separation of employment from Biogen Idec, shall
be governed by, and construed in accordance with, the internal laws of the
Commonwealth of Massachusetts, without giving effect to conflict of law
principles. Both parties agree that any action, demand, claim or counterclaim
relating to (i) your employment and separation of your employment, and (ii) the
terms and provisions of this letter Agreement or to its breach, shall be
commenced in Massachusetts in a court of competent jurisdiction. Both parties
acknowledge that the venue shall exclusively lie in Massachusetts and that
material witnesses and documents would be located within Massachusetts. Both
parties further agree that, to the fullest extent permitted by law, any such
action, demand, claim or counterclaim shall be tried by a judge alone, and both
parties hereby waive and forever renounce the right to a trial before a civil
jury. The provisions of this Agreement are severable. Should any provision of
this Agreement be determined to be invalid, illegal or unenforceable in part, it
shall be enforced to the maximum extent allowed under the law. If any provision
is determined to be invalid, illegal or unenforceable in its entirety, all
remaining parts, terms and provisions of the Agreement shall remain valid and
enforceable, and the illegal or unenforceable part, term or provision shall be
deemed not to be a part of this Agreement.
     It is Biogen Idec’s desire and intent to make certain that you fully
understand the provisions and effects of this Agreement. To that end, you are
encouraged and have been given an opportunity to consult with legal counsel. By
executing this Agreement, you are acknowledging that you have been afforded
sufficient time to understand the provisions and effects of this Agreement and
to consult with legal counsel, that your agreements and obligations under this
Agreement are made voluntarily, knowingly and without duress and that neither
Biogen Idec nor its agents or representatives have made any representations
inconsistent with the provisions of this Agreement.
     If you agree to the foregoing, please sign, date and return the enclosed
copy of this Agreement in the manner specified in paragraph 9 above, by no later
than 21 days from your receipt of this Agreement.

7



--------------------------------------------------------------------------------



 



     We would like to extend our appreciation to you for your past service, and
our sincere hope for success in your future endeavors.
Sincerely,
/s/ Luci Celona
Luci Celona
Vice President, Human Resources
     The terms and conditions of the foregoing Separation Agreement are agreed
to and accepted by me on September 29, 2011.

                  /s/ Francesco Granata       Francesco Granata           

8



--------------------------------------------------------------------------------



 



U.S. NONCOMPETITION AGREEMENT
     This Noncompetition Agreement (the “Agreement”) is made and entered into
between Biogen Idec Inc., inclusive of its affiliates and subsidiaries, (the
“Company”) and Employee, effective on the date in which Agreement is fully
executed.
     Employee acknowledges that during the course of the employment relationship
between the Company and Employee, Employee has or will have access to
Confidential Information, as defined in Biogen Idec’s Proprietary Information
and Inventions and Dispute Resolution Agreement; and
     Employee acknowledges that the Company is engaged in a business that is
highly competitive and where competitive advantage is, in part, based on
Confidential Information. Employee further acknowledges that if Employee were to
compete in that business during his/her employment or during the first twelve
months after his/her employment terminates, it would cause severe and
substantial harm to the Company.
     In consideration of the Company’s offer of employment, which Employee
acknowledges he/she would not otherwise receive, Employee agrees as follows:
     1. Non-Competition
     Employee agrees that during the term of his/her employment with the
Company, and during the twelve months immediately following termination of
his/her employment for any reason whether voluntarily or involuntarily, Employee
shall not directly or indirectly, as an individual, proprietor, partner,
stockholder, officer, employee, director, consultant, joint venturer, investor,
lender, or in any other capacity whatsoever:
     (a) engage in, become financially interested in, be employed by or have any
business or professional connection with any Competing Business (as hereinafter
defined) in the United States, provided, however, that Employee may own any
securities of any company which is engaged in such business and is publicly
owned and traded but in an amount not to exceed at any one time one percent of
any class of stock or securities of such company.
     (b) For purposes of this Paragraph 1, a “Competing Business” shall mean any
company, including any division, department or affiliate thereof, which offers a
product with an indication for which Biogen Idec has marketed products,
including, but not limited to, Novartis (including Sandoz), Merck Serono and/or
Teva Pharmaceutical Industries Ltd.
     2. Reasonableness
     Employee agrees that the limitations set forth in this Agreement are
reasonable given the highly competitive nature of the Company’s business and are
required for the Company’s protection based upon numerous factors including the
Confidential Information to which Employee will have or has had access during
Employee’s employment with the Company.
     3. Injunctive Relief
     Employee acknowledges that a breach of this Agreement will cause
irreparable harm to the Company that would be difficult to quantify and for
which money damages would be inadequate. As a result, Employee agrees that in
the event of such a breach or threat of such a breach the Company shall, in

2



--------------------------------------------------------------------------------



 



addition to any other remedies available to it, have the right to injunctive
relief without the necessity of posting a bond.
     4. Request for Waiver
     In the event that Employee believes that employment otherwise in violation
of this Agreement would not harm the Company’s legitimate business interests,
the Employee may request the Company to waive the restrictions contained in this
Agreement. Any such request shall be made in writing to the Executive Vice
President, Human Resources, Public Affairs and Communications and shall identify
the business with whom the Employee seeks to associate and describe the duties
that the Employee seeks to perform. The Company has the sole discretion whether
to grant such a waiver and no waiver of any restrictions under this Agreement
shall be effective unless in writing and signed by the Company’s Executive Vice
President, Human Resources, Public Affairs and Communications.
     5. Governing Law
     This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts without reference to its principles of conflict of laws, and
Employee agrees that any claims or causes of action which arise out of this
Agreement shall be instituted and litigated only in, and Employee voluntarily
submits to the jurisdiction over Employee’s person by a court of competent
jurisdiction located within the Commonwealth of Massachusetts. This Agreement is
intended to supplement, and not supersede, any remedies or claims that may be
available to the Company under applicable law, including any claims asserting
misappropriation of trade secrets or unfair trade practices.
     6. Entire Agreement
     This Agreement contains the complete understanding between the parties
hereto pertaining to the subject matter hereof and supersedes all undertakings
and agreements, whether oral or in writing, previously entered into between them
with respect to the subject matter herein. Notwithstanding anything in the
foregoing sentence to the contrary, your obligations under the Biogen Idec’s
Proprietary Information and Inventions and Dispute Resolution Agreement shall
continue in full force and effect.
     7. Amendment, Modification or Waiver
     No provision of this Agreement may be amended, or modified unless such
amendment or modification is in writing, signed by the Employee and by an
authorized officer of the Company. No act or failure to act by the Company will
waive any right, condition or provision contained herein. Any waiver by the
Company must be in writing and signed by an authorized officer of the Company to
be effective.
     8. Severability
     In case anyone or more of the provisions contained in this Agreement shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provisions of this Agreement, but this Agreement shall be construed as if such
invalid, illegal, or other unenforceable provision had never been contained
herein. If, moreover, anyone or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope or subject, it shall be construed by limiting it and reducing
it, so as to be enforceable to the extent compatible with the applicable law as
it shall then appear.

3



--------------------------------------------------------------------------------



 



     9. Prior Obligations
     Employee warrants and represents to the Company that his/her employment by
the Company and execution and performance of this Agreement does not conflict
with any prior obligations to third parties, and Employee agrees that he/she
will not disclose to the Company any proprietary information of any former or
concurrent employer, unless consented to by such employer. Any violation of this
paragraph by Employee may result in the immediate termination of his or her
employment with the Company.
     10. Miscellaneous
     (a) Nothing in this Agreement shall be construed as constituting a
commitment, guarantee, agreement or understanding of any kind or nature that the
Company shall continue to employ Employee, and the Agreement shall not affect in
any way the right of the Company to terminate the employment of Employee at any
time and for any reason. By Employee’s execution of this Agreement, Employee
acknowledges and agrees that Employee’s employment is “at will.”
     (b) Employee’s obligations hereunder shall continue in full force and
effect in the event that Employee’s job title or responsibilities with the
Company change subsequent to the execution of the Agreement, without the need to
execute a new Agreement.
     (c) Employee’s obligations hereunder shall survive termination of his/her
employment.
     (d) If Employee breaches any of the covenants set forth in this Agreement,
he/she agrees to pay all reasonable costs (including attorneys’ fees) incurred
by the Company in establishing that breach and in otherwise enforcing any of the
covenants or provisions of this Agreement.
     (e) In the event that Employee breaches any of the provisions of
Paragraph 1 of this Agreement, the Non-competition period shall be tolled until
such breach has been duly cured. If, during the Non-competition period, Employee
has or intends to have, any business or professional connection with any
business that competes with the Company as set forth in Paragraph 1, Employee
shall provide the Company with written notice of the name, address, and
telephone number of such company or business, regardless of its location.
Employee shall provide such written notice within five business days of the
acceptance of any such employment or relationship with such company or business.
Written notice under this paragraph shall be delivered to the Company’s
Executive Vice President, Human Resources, Public Affairs and Communications via
personal delivery, certified mail, or other equally reliable means.
     (f) Employee specifically authorizes the Company to notify any subsequent
employers or prospective employers of Employee of the restrictions on Employee
contained in this Agreement and of any concerns the Company may have about
actual or possible conduct by Employee that may be in breach of this Agreement.
     (g) This Agreement shall be binding upon and inure to the benefit of the
legal representatives, heirs, successors and assigns of the parties hereto. It
may not be changed orally, but only by a writing signed by the party against
whom enforcement of any such change is sought. It is agreed that a waiver by
either party of a breach of any provisions of this Agreement shall not operate
or be construed as a waiver of any subsequent breach by the same party.

4



--------------------------------------------------------------------------------



 



     Intending to be legally bound hereby, Employee has signed this Agreement
under seal, as of the date set forth below under his/her signature:

             
EMPLOYEE
      BIOGEN IDEC    
 
           
/s/ Francesco Granata
 
Francesco Granata
      Luci Celona
 
Luci Celona
Sr. Director, Talent Acquisition    

     Date: 12/22/2009

5